

Exhibit 10.4
 
NEITHER THIS SECURITY NOR THE SECURITY INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.


Warrant No. ______


Void after 5:00 p.m., Eastern Standard Time on __________, 2013


COMMON STOCK PURCHASE WARRANT


Lifesciences Opportunities Incorporated, a Florida corporation (the “Company”),
hereby certifies that, for value received, Dawson James Securities, Inc.,
located at 925 Federal Highway, Suite 600, Boca Raton, FL 33432 (the “Warrant
Holder”) is the owner of the number of common stock purchase warrants
(“Warrants”) which entitles the holder thereof to purchase, at any time during
the period commencing on the Commencement Date (as defined herein) and ending on
the Expiration Date (as defined herein), ________________ (________) fully paid
and non-assessable shares of the Company’s common stock, par value $.0001
(“Common Stock”), at a purchase price equal to the Exercise Price (as defined
below) in lawful money of the United States of America in cash or securities,
subject to adjustment as hereinafter provided.
 
1.  WARRANT; EXERCISE PRICE.
 
1.1  This Warrant is issued pursuant to a Selling Agent Agreement dated February
27, 2008, as amended on March 31, 2008, by and among the Company and the Warrant
Holder.
 
1.2  Each Warrant shall entitle the Warrant Holder to purchase one share of
Common Stock, subject to adjustment as provided in Section 8 herein
(individually, a “Warrant Share” severally, the “Warrant Shares”).
 
1.3  The purchase price payable upon exercise of each Warrant (the “Exercise
Price”) shall be $1.00 per Warrant Share, or the equivalent thereof.
Notwithstanding the foregoing, the Exercise Price and number of Warrant Shares
purchasable pursuant to this Warrant are subject to adjustment as provided in
Section 8.
 
 
 

--------------------------------------------------------------------------------

 
2.  EXERCISE OF WARRANT; EXPIRATION DATE.
 
2.1  
 
(a)  This Warrant is exercisable at any time and from time to time commencing on
_____________, 2008 (“Commencement Date”) and ending at 5:00 p.m., Eastern Time
on the date set forth above (the “Expiration Date”), in whole or from time to
time in part, at the option of the Warrant Holder, upon surrender of this
Warrant to the Company together with a duly completed Notice of Exercise in the
form attached hereto and payment of an amount equal to the then applicable
Exercise Price multiplied by the number of Warrant Shares then being purchased
upon such exercise, except as provided in Section 2.1(b) hereunder.


(b) If the securities underlying this Warrant are adjusted in accordance with
Section 8(b), into shares of common stock (“Common Stock”) and such Common Stock
is subsequently registered under Section 12 of the Securities Exchange Act of
1934, as amended, the Warrant Holder may elect to pay all or part of the
Exercise Price by surrendering shares of Common Stock to the Company, including
by allowing the Company to deduct from the number of shares of Common Stock
deliverable upon exercise of this Warrant, a number of such shares which has an
aggregate Fair Market Value, determined as of the average of the last sale price
(defined hereunder) of the Common Stock for the 20 consecutive trading days
immediately preceding the date of exercise of this Warrant, equal to the
aggregate Exercise Price. In the event that the Warrant Holder elects to utilize
the “cashless exercise” procedure contained in Section 2.1(b), this Warrant is
exercisable upon surrender of this Warrant to the Company together with a duly
completed Notice of Exercise in the form attached hereto and surrender of that
number of shares of Common Stock equal to the aggregate Exercise Price
determined in accordance with this Section 2.1(b)(i) or (ii). “Fair Market
Value” per share of Common Stock on any relevant date shall be determined in
accordance with the following provisions:


(i) If the Common Stock is at the time traded on the NASD OTC Bulletin Board or
other electronic quotation service, then the Fair Market Value shall be the
average of the last sale price per share of the Common Stock for the 20
consecutive trading days preceding the date of exercise of this Warrant; or


(ii) If the Common Stock is at the time listed on any Exchange, then the Fair
Market Value shall be the average of the last sale price per share of the Common
Stock for the 20 consecutive trading days preceding the date of exercise of this
Warrant, on the Exchange determined to be the primary market for the Common
Stock. "Exchange" shall mean any organization, association, or group of persons,
whether incorporated or unincorporated, which constitutes, maintains, or
provides a market place or facilities for bringing together purchasers and
sellers of securities or for otherwise performing with respect to securities the
functions commonly performed by a stock exchange as that term is generally
understood, and includes the market place and the market facilities maintained
by such exchange.
 
 
2

--------------------------------------------------------------------------------

 
2.2  Each exercise of this Warrant shall be deemed to have been effected
immediately prior to the close of business on the day on which this Warrant
shall have been surrendered to the Company as provided in Section 2.1. At such
time, the person or persons in whose name or names any certificates for Warrant
Shares shall be issuable upon such exercise as provided in Section 2.3 below
shall be deemed to have become the holder or holders of record of the Warrant
Shares represented by such certificates.
 
2.3  Within three business days after the exercise of the purchase right
represented by this Warrant, the Company at its expense will use its reasonable
best efforts to cause to be issued in the name of, and delivered to, the Warrant
Holder, or, subject to the terms and conditions hereof, to such other individual
or entity as such Warrant Holder (upon payment by such Warrant Holder of any
applicable transfer taxes) may direct:
 
(a)  a certificate or certificates for the number of full Warrant Shares to
which such Warrant Holder shall be entitled upon such exercise , and
 
(b)  in case such exercise is in part only, a new Warrant or Warrants (dated the
date hereof) of like tenor, stating on the face or faces thereof the number of
shares of Common Stock currently stated on the face of this Warrant minus the
number of such Warrant Shares purchased by the Warrant Holder upon such exercise
as provided in Section 2.2 (in each case prior to any adjustments made thereto
pursuant to the provisions of this Warrant).
 
3.  REGISTRATION AND TRANSFER ON COMPANY BOOKS.
 
3.1  The Company (or an agent of the Company) will maintain a register
containing the names and addresses of the Warrant Holders. Any Warrant Holder
may change its, his or her address as shown on the warrant register by written
notice to the Company requesting such change.
 
3.2  The Company shall register upon its books any transfer of a Warrant upon
surrender of same as provided in Section 5.
 
4.  RESERVATION OF SHARES. The Company will at all times reserve and keep
available, solely for issuance and delivery upon the exercise of this Warrant,
such Warrant Shares and other stock, securities and property, as from time to
time shall be issuable upon the exercise of this Warrant. As long as the Warrant
shall be outstanding, the Company shall use its commercially reasonable efforts
to cause all Warrant Shares issuable upon exercise of the Warrants to be listed
(subject to official notice of issuance) on each Exchange (or, if applicable on
Nasdaq, NASD OTC Bulletin Board or Pink Sheets, LLC or any successor electronic
quotation service and trading market) on which the Company's shares of Common
Stock are then listed and/or quoted, if any. 
 
 
3

--------------------------------------------------------------------------------

 
5.  EXCHANGE, TRANSFER, ASSIGNMENT OR LOSS OR MUTILATION OF WARRANTS. This
Warrant is exchangeable, without expense, at the option of the Warrant Holder,
upon presentation and surrender hereof to the Company for other warrants of
different denominations entitling the holder thereof to purchase in the
aggregate the same number of Warrant Shares purchasable hereunder. Subject to
the terms of Sections 6 and 7, upon surrender of this Warrant to the Company at
its principal office or at the office of its transfer agent, if any, with the
Assignment Form annexed hereto duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
this Warrant shall be promptly canceled. Subject to the terms of Sections 6 and
7, this Warrant may be divided or combined with other warrants which carry the
same rights upon presentation hereof at the principal office of the Company
together with a written notice specifying the names and denominations in which
new Warrants are to be issued and signed by the Warrant Holder hereof. The term
“Warrant” as used herein includes any Warrants into which this Warrant may be
divided or exchanged. Upon receipt by the Company of reasonable evidence of the
ownership of and the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, of indemnity reasonably satisfactory
to the Company, or, in the case of mutilation, upon surrender and cancellation
of the mutilated Warrant, the Company shall execute and deliver in lieu thereof
a new Warrant of like tenor and date representing an equal number of Warrants.
 
6.  LIMITATION ON EXERCISE AND SALES.
 
(a)  Each holder of this Warrant acknowledges that this Warrant and the Warrant
Shares have not been registered under the Securities Act, as of the date of
issuance hereof. This Warrant only may be transferred in compliance with this
Section 6 and Section 7. The Company shall be under no obligation to issue the
shares of Common Stock covered by such exercise unless and until the Warrant
Holder shall have executed the form of exercise annexed hereto that states that
at the time of such exercise that it is then an “accredited investor” within the
meaning of Rule 501 of Regulation D, is acquiring such shares of Common Stock
for its own account, and will not transfer the Warrant Shares unless pursuant to
an effective and current registration statement under the Securities Act or an
exemption from the registration requirements of the Securities Act and any other
applicable restrictions, in which event the Warrant Holder shall be bound by the
provisions of a legend or legends to such effect that shall be endorsed upon the
certificate(s) representing the Warrant Shares issued pursuant to such exercise.
In such event, the Warrant Shares issued upon exercise hereof shall be imprinted
with a legend in substantially the form provided in Section 7(b).

 
(b) Warrant Holder represents and warrants that it is acquiring this Warrant for
its own account, for purposes of investment, and not with a view to, or for sale
in connection with, any distribution thereof within the meaning of the
Securities Act and the rules and regulations promulgated thereunder. Warrant
Holder represents, warrants and agrees that it will not sell, exercise, transfer
or otherwise dispose of this Warrant (or any interest therein) or any of the
Warrant Shares purchasable upon exercise hereof, except pursuant to (i) an
effective registration statement under the Securities Act and applicable state
securities laws or (ii) an opinion of counsel, satisfactory to Company, that an
exemption from registration under the Securities Act and such laws is available.
Warrant Holder further acknowledges and agrees that Company is not required,
legally or contractually, so to register or qualify the Warrant or such Warrant
Shares or to take any action to make such an exemption available. Warrant Holder
understands that Company will be relying upon the truth and accuracy of the
representations and warranties contained in this Section 6 in issuing this
Warrant and such Warrant Shares without first registering the issuance thereof
under the Securities Act or qualifying or registering the issuance thereof under
any state securities laws that may be applicable.


 
4

--------------------------------------------------------------------------------

 
(c) Warrant Holder acknowledges that (i) there is not now, and there may not be
in the future, any public market for the Warrant, (ii) although there currently
is not a public trading market for the shares of Common Stock, there can be no
assurance that any such market will be created and sustained, and (iii) there
can be no assurance that Warrant Holder will be able to liquidate its investment
in Company. Warrant Holder represents and warrants that it is familiar with and
understands the terms and conditions of Rule 144 promulgated under the
Securities Act.


(d)  Warrant Holder represents and warrants to Company that (i) it has such
knowledge and experience in financial and business matters as is necessary to
enable it to evaluate the merits and risks of any investments in Company and is
not utilizing any other person to be a purchaser representative in connection
with evaluation of such merits and risks; and (ii) it has no need for liquidity
in an investment in Company and is able to bear the risk of that investment for
an indefinite period and to afford a complete loss thereof.


(e) Warrant Holder represents and warrants that it has had access to, and has
been furnished with, all of the information it has requested from Company and
has had an opportunity to review the books and records of Company and to discuss
with management and members of the board of directors of Company the business
and financial affairs of Company.


(f)  Warrant Holder agrees that at the time of each exercise of this Warrant,
unless the issuance of Warrant Shares issuable thereupon is pursuant to an
effective registration statement under the Securities Act and under applicable
state blue sky laws, Warrant Holder will provide Company with a letter embodying
the representations and warranties set forth in subsections (b) through (e), in
form and substance reasonably satisfactory to Company, and agrees that the
certificate(s) representing any Warrant Shares issued to it upon any exercise of
this Warrant may bear such restrictive legend as Company may deem necessary to
reflect the restricted status of such Warrant Shares under the Securities Act
unless Company shall have received from Warrant Holder an opinion of counsel to
Warrant Holder, reasonably satisfactory in form and substance to Company and its
counsel, that such restrictive legend is not required.
 
7.  TRANSFER RESTRICTIONS.


(a) If, at the time of the surrender of this Warrant in connection with any
transfer of this Warrant, the transfer of this Warrant shall not be registered
pursuant to an effective registration statement under the Securities Act and
under applicable state securities or blue sky laws, the Company may require, as
a condition of allowing such transfer (i) that the Warrant Holder or transferee
of this Warrant, as the case may be, furnish to the Company a written opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions and reasonably satisfactory to
counsel for the Company) to the effect that such transfer may be made without
registration under the Securities Act and under applicable state securities or
blue sky laws, (ii) that the holder or transferee execute and deliver to the
Company an investment letter in form and substance acceptable to the Company,
(iii) that transferee agree in writing with the Company to be bound by the terms
and conditions of this Warrant applicable to the Warrant Holder and (iv) that
the transferee be an “accredited investor” as defined in Regulation D
promulgated under the Securities Act.
 
 
5

--------------------------------------------------------------------------------

 
(b) The Warrant Shares or other securities issuable on the exercise of the
Warrant shall bear the following legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION, OR THE SECURITIES COMMISSION OF ANY STATE, IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
(c) The Holder acknowledges that the Warrant Shares acquired upon the exercise
of this Warrant, if not registered, will have restrictions upon resale imposed
by state and federal securities laws.
 
8.  ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES DELIVERABLE. The
Exercise Price and the number of Warrant Shares purchasable pursuant to each
Warrant shall be subject to adjustment from time to time as hereinafter set
forth in this Section 8:
 
(a)  In case, prior to the expiration of this Warrant by exercise or by its
terms, the Company shall issue any additional shares of Common Stock as a
dividend or subdivide the number of outstanding shares of Common Stock into a
greater number of shares of Common Stock, then in either of such cases, the then
applicable Exercise Price per Warrant Share purchasable pursuant to this Warrant
in effect at the time of such action shall be proportionately reduced and the
number of Warrant Shares at that time purchasable pursuant to this Warrant shall
be proportionately increased; and conversely, in the event the Company shall
reduce the number of outstanding shares of Common Stock by combining such shares
of Common Stock into a smaller number of shares of Common Stock then, in such
case, the then applicable Exercise Price per Warrant Share purchasable pursuant
to this Warrant in effect at the time of such action shall be proportionately
increased and the number of Warrant Shares at that time purchasable pursuant to
this Warrant shall be proportionately decreased. If the Company shall, at any
time during the life of this Warrant, declare a dividend payable in cash on its
shares of Common Stock and shall at substantially the same time offer to its
shareholders a right to purchase new shares of Common Stock from the proceeds of
such dividend or for an amount substantially equal to the dividend, all shares
of Common Stock so issued shall, for the purpose of this Warrant, be deemed to
have been issued as a dividend. Any dividend paid or distributed upon the Common
Stock in shares of any other class of securities convertible into shares of
Common Stock shall be treated as a dividend paid in shares of Common Stock to
the extent that shares of Common Stock are issuable upon conversion thereof.
 
 
6

--------------------------------------------------------------------------------

 
(b)  In case, prior to the expiration of this Warrant by exercise or by its
terms, the Company shall be recapitalized by reclassifying its outstanding
shares of Common Stock, (or the Company or a successor corporation shall
consolidate or merge with or convey all or substantially all of its or of any
successor corporation’s property and assets to any other corporation or
corporations (any such other corporations being included within the meaning of
the term “successor corporation” hereinbefore used in the event of any
consolidation or merger of any such other corporation with, or the sale of all
or substantially all of the property of any such other corporation to, another
corporation or corporations), then, as a condition of such recapitalization,
consolidation, merger or conveyance, lawful and adequate provision shall be made
whereby the holder of this Warrant shall thereafter have the right to purchase,
upon the basis and on the terms and conditions specified in this Warrant, in
lieu of the Warrant Shares theretofore purchasable upon the exercise of this
Warrant, such shares of stock, securities or assets, as may be issued or payable
with respect to, or in exchange for, the number of Warrant Shares theretofore
purchasable upon the exercise of this Warrant had such recapitalization,
consolidation, merger, or conveyance not taken place, and the exercise price for
which shall have been appropriately adjusted to reflect the number of securities
which the Warrant Holder is entitled to purchase in exchange for such Warrant;
and in any such event, the rights of the Warrant Holder to any adjustment in the
number of Warrant Shares purchasable upon the exercise of this Warrant, as
herein provided, shall continue and be preserved in respect of any stock which
the Warrant Holder becomes entitled to purchase.
 
(c)  In case the Company at any time while this Warrant shall remain unexpired
and unexercised shall sell all or substantially all of its property or dissolve,
liquidate, or wind up its affairs, lawful provision shall be made as part of the
terms of any such sale, dissolution, liquidation or winding up, so that the
holder of this Warrant may thereafter receive upon exercise hereof in lieu of
each Warrant Share that it would have been entitled to receive, the same kind
and amount of any securities or assets as may be issuable, distributable or
payable upon any such sale, dissolution, liquidation or winding up with respect
to each Share of the Company, provided, however, that in any case of any such
sale or of dissolution, liquidation or winding up, the right to exercise this
Warrant shall terminate on a date fixed by the Company; such date so fixed to be
not earlier than 5:00 p.m., Eastern Time, on the forty-fifth day next succeeding
the date on which notice of such termination of the right to exercise this
Warrant has been given by mail to the registered holder of this Warrant at its
address as it appears on the books of the Company.
 
9.  VOLUNTARY ADJUSTMENT BY THE COMPANY. The Company may, at its option, at any
time during the term of the Warrants, reduce the then current Exercise Price to
any amount deemed appropriate by the officers and directors of the Company
and/or extend the date of the expiration of the Warrants.
 
 
7

--------------------------------------------------------------------------------

 
10.  RIGHTS OF THE HOLDER. The Warrant Holder shall not, by virtue hereof, be
entitled to any rights of a shareholder in the Company, either at law or equity,
and the rights of the Warrant Holder are limited to those expressed in this
Warrant and are not enforceable against the Company except to the extent set
forth herein. This Warrant does not entitle the Holder to any voting rights or
other rights as a shareholder of the Company prior to the Exercise Date and then
only with respect to the Warrant Shares to be issued with respect thereto.
 
11.  NOTICES OF RECORD DATE. In case:
 
(a)  the Company shall take a record of the holders of its shares of Common
Stock (or other stock or securities at the time deliverable upon the exercise of
this Warrant) for the purpose of entitling or enabling them to receive any
dividend or other distribution, or to receive any right to subscribe for or
purchase any shares of Common Stock or any other securities, or to receive any
other right, or
 
(b)  of any capital reorganization of the Company, any reclassification of the
equity capital of the Company, any consolidation or merger of the Company with
or into a corporation or other entity (other than a consolidation or merger in
which the Company is the surviving entity), or any transfer of all or
substantially all of the assets of the Company, or
 
(c)  of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company,
 
then, and in each such case, the Company will mail or cause to be mailed to the
Warrant Holder a notice specifying, as the case may be, (i) the date on which a
record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(ii) the effective date on which such reorganization, reclassification,
consolidation, merger, transfer, dissolution, liquidation or winding-up is to
take place, and the time, if any is to be fixed, as of which the holders of
record of shares of Common Stock (or such other stock or securities at the time
deliverable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, transfer, dissolution, liquidation or winding-up. Such
notice shall be mailed at least ten days prior to the record date or effective
date for the event specified in such notice, provided that the failure to mail
such notice shall not affect the legality or validity of any such action.
 
12.  REGISTRATION RIGHTS. The Warrant Holder is entitled to the registration
rights set forth in Annex A attached hereto and made a part hereof.
 
13.  SUCCESSORS. The rights and obligations of the parties to this Warrant will
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, successors, assigns, pledgees, transferees and purchasers.
 
 
8

--------------------------------------------------------------------------------

 
14.  CHANGE OR WAIVER. Any term of this Warrant may be changed or waived only by
an instrument in writing signed by the party against whom enforcement of the
change or waiver is sought.
 
15.  HEADINGS. The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant. Wherever possible, each provision of this Warrant shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Warrant shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provisions or the
remaining provisions of this Warrant.
 
16.  GOVERNING LAW. This Warrrant shall be governed by and construed in
accordance with the laws of the State of Florida. Any action or litigation
brought by either party against the other concerning the transactions
contemplated by this Warrant shall be brought only in the state courts or in the
federal courts located in the state of Florida prevailing party shall be
entitled to recover from the other party its reasonable attorney’s fees and
costs.
 
17.  MAILING OF NOTICES, ETC. All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given one (1) business day after delivery to an overnight carrier with
instructions to deliver to the applicable address set forth below, or, if sent
by facsimile, upon receipt of a confirmation of delivery:
 

Registered Holder:
To his or her last known address as indicated on the Company’s books and
records.




The Company:
Lifesciences Opportunities Incorporated

    8500 Wilshire Blvd, Suite 105

    Beverly Hills, CA 90211

    Attention: James Morel, CEO

    Fax: 310-659-4159





[Signature Page Follows]
 
 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of the date first written above.
 

        Lifesciences Opportunities Incorporated  
   
   
    By:       Name:

--------------------------------------------------------------------------------

James Morel   Title: Chief Executive Officer

 
 
10

--------------------------------------------------------------------------------

 
Notice of Exercise
To Be Executed by the Warrant Holder
In Order to Exercise Warrants



TO:
Lifesciences Opportunities Incorporated



The undersigned hereby: (1) irrevocably subscribes for and offers to purchase
_______ shares of Common Stock (“Shares”), of Lifesciences Opportunities
Incorporated, pursuant to Warrant No. ___ heretofore issued to
___________________ on _________, 2008 and (2) encloses a cash payment of
$__________ representing the aggregate exercise price for such Shares.


The undersigned hereby represents and warrants to the Company that it is an
“Accredited Investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended (the “Securities Act”), and is
acquiring these securities for its own account and not with a view to, or for
sale in connection with, any distribution thereof, nor with any present
intention of distributing or selling the same. The undersigned further
represents that it does not have any contract, agreement, understanding or
arrangement with any person to sell, transfer or grant the Shares issuable under
this Warrant. The undersigned understands that the shares it will be receiving
are “restricted securities” under Federal securities laws inasmuch as they are
being acquired from Lifesciences Opportunities Incorporated, in transactions not
including any public offering and that under such laws, such shares may only be
sold pursuant to an effective and current registration statement under the
Securities Act or an exemption from the registration requirements of the
Securities Act and any other applicable restrictions, in which event a legend or
legends will be placed upon the certificate(s) representing the Shares issuable
under this Warrant denoting such restrictions. The undersigned understands and
acknowledges that the Company will rely on the accuracy of these representations
and warranties in issuing the securities underlying the Warrant.


 
[warrant notice of exercise signature page to follow]
 
 
11

--------------------------------------------------------------------------------

 
[warrant notice of exercise signature page]
 

Date:            Warrant Holder Name:             Taxpayer Identification
Number:             By:             Printed Name:             Title:            
Address:                Note: The above signature should correspond exactly with
the name on the face of this Warrant or with the name of assignee appearing in
assignment form below.



AND, if said number of shares shall be less than the total number of shares
purchasable under the Warrant, a new Warrant is to be issued in the name of said
undersigned for the balance remaining of the shares purchasable thereunder less
any fraction of a share paid in cash and delivered to the address stated above.
 
 
12

--------------------------------------------------------------------------------

 
ASSIGNMENT FORM
To be executed by the Warrant Holder
In order to Assign Warrants


FOR VALUE RECEIVED,____________________________________ hereby sell, assigns and
transfer unto
 
PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER



 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Please print or type name and address)


 
______________________ of the Warrants represented by this Warrant, and hereby
irrevocably constitutes and appoints ________________________ Attorney to
transfer this Warrant on the books of the Company, with full power of
substitution in the premises.
 

       
   
   
  Dated: ____________________      

--------------------------------------------------------------------------------

(Signature of Registered Holder)



In addition to executing this Assignment Form, the Warrant Holder and the
transferee must comply with the other requirements for transfer set forth in
Sections 6 and 7 of the Warrant.


 
CERTIFICATION OF STATUS OF TRANSFEREE
TO BE EXECUTED BY THE TRANSFEREE OF THIS WARRANT


The undersigned transferee hereby certifies to the registered holder of this
Warrant and to Lifesciences Opportunities Incorporated that the transferee is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended.
 

       
   
   
  Dated: ____________________      

--------------------------------------------------------------------------------

(Signature of Transferee)

 
 
13

--------------------------------------------------------------------------------

 
ANNEX A


REGISTRATION RIGHTS


1. DEFINITIONS. Capitalized terms used and not otherwise defined herein that are
defined in the Warrant shall have the meanings given such terms in the Warrant.
As used herein, the following terms shall have the following meanings:
 
“Commission” means the Securities and Exchange Commission.


“Demand Registration” is defined in Section 2.1.1.
 
“Demanding Holder” is defined in Section 2.1.1.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute.
 
“Holder” or “Holders” means the Warrant Holder or Holders to the extent any of
them hold Registrable Securities.
 
“Indemnified Party” shall have the meaning set forth in Section 5.2.
 
“Indemnifying Party” shall have the meaning set forth in Section 5.2.
 
“Piggy-Back Registration” is defined in Section 2.2.1.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Registrable Securities” means the shares of Common Stock issuable upon exercise
of the Warrants, or other securities of the Company or any other issuer or
issuable in respect of such shares (because of stock splits, stock dividends,
reclassifications, recapitalizations, mergers, combinations or similar events,
if applicable); provided, however, that the shares of Common Stock which are
Registrable Securities shall cease to be Registrable Securities upon any sale or
transfer of such shares pursuant to a Registration Statement, Section 4(1) of
the Securities Act, Rule 144 under the Securities Act or otherwise.
 
 
14

--------------------------------------------------------------------------------

 
“Registration Statement” means a registration statement filed by the Company
with the Commission on any registration form prescribed by the Commission
permitting a secondary offering or distribution, other than on Form S-4, Form
S-8 or similar forms.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute.
 
“Trading Market” means any of the Pink Sheets LLC electronic quotation service,
NASD OTC Bulletin Board, NASDAQ Global Select Market, NASDAQ Global Market,
NASDAQ Capital Market, American Stock Exchange or the New York Stock Exchange.
 
“Warrants” means the common stock purchase warrants issued by the Company.
 
2. REGISTRATION RIGHTS.
 
2.1 Demand Registration.
 
2.1.1 Request for Registration. At any time and from time to time, the Holder or
the permitted transferees of the Holder, may make a written demand for
registration under the Securities Act (“Demanding Holder”) of all or part of
their Registrable Securities (a “Demand Registration”). Any demand for a Demand
Registration shall specify the number of shares of Registrable Securities
proposed to be sold and the intended method(s) of distribution thereof. Upon any
such request, the Demanding Holder shall be entitled to have their Registrable
Securities included in the Demand Registration, subject to Section 2.2.2. The
Company shall not be obligated to effect more than one (1) Demand Registration
under this Section 2.1.1 in respect of Registrable Securities.
 
2.1.2 Effective Registration. A registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and the Company
has complied with all of its obligations under this Agreement with respect
thereto; provided, however, that if, after such Registration Statement has been
declared effective, the offering of Registrable Securities pursuant to a Demand
Registration is interfered with by any stop order or injunction of the
Commission or any other governmental agency or court, the Registration Statement
with respect to such Demand Registration will be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded or otherwise terminated, and (ii) the Demanding Holder
thereafter elects to continue the offering; provided, further, that the Company
shall not be obligated to file a second Registration Statement until a
Registration Statement that has been filed is counted as a Demand Registration
or is terminated or withdrawn.


 
15

--------------------------------------------------------------------------------

 
2.1.3 Withdrawal. If the Demanding Holder disapproves of the terms of any
underwriting or is not entitled to include all of their Registrable Securities
in any offering, such Demanding Holder may elect to withdraw from such offering
by giving written notice to the Company and the underwriter(s) of their request
to withdraw prior to the effectiveness of the Registration Statement filed with
the Commission with respect to such Demand Registration. If the Demanding Holder
withdraws from a proposed offering relating to a Demand Registration, then such
registration shall not count as a Demand Registration provided for in Section
2.1.1
 
2.2 Piggyback Registration.
 
2.2.1 At any time and from time to time during the Warrant exercise period,
whenever the Company proposes to file a Registration Statement, the Company will
prior to such filing give written notice to Holder of its intention to do so
and, upon the written request of Holder given within ten (10) days after the
Company provides such notice, the Company shall use its good faith efforts to
cause all Registrable Securities which the Company has been requested by Holder
to register to be registered under the Securities Act to the extent necessary to
permit their sale or other disposition in accordance with the intended methods
of distribution specified in the request of Holder; provided that the Company
shall have the right to postpone or withdraw any registration effected pursuant
to this Section 2 without obligation or liability to Holder. In the Holder’s
request, the Holder will be required to describe briefly its proposed
disposition of the Registrable Securities. However, in connection with any
registration under Section 2, the Holder’s Registrable Securities shall be
junior and subordinate to any registration rights granted by the Company which
are already outstanding, and any senior registration rights granted by the
Company in the future.


2.2.2 In connection with any registration under Section 2 involving an
underwritten offering of the Company’s securities, the Company shall not be
required to include any Registrable Securities in such underwriting unless
Holder accepts the terms of the underwriting as agreed upon between the Company
and the underwriters selected by it, and then only in such quantity as will not,
in the sole discretion of the underwriters, jeopardize the success of the
offering by the Company. If in the sole discretion of the managing underwriter
or underwriters the registration of all, or part of, the Registrable Securities
which Holder has requested to be included would adversely affect such public
offering, then the Company shall be required to include in the underwriting only
that number of Registrable Securities, if any, which the managing underwriter or
underwriters believe may be sold without causing such adverse effect. If the
number of Registrable Securities to be included in the underwriting in
accordance with the foregoing is less than the total number of shares which
Holder has requested to be included, then Holder and each participant other than
the Company in such underwriting shall participate in the underwriting pro rata
based upon their total ownership of Registrable Securities. Any such limitation
shall be imposed in such manner so as to avoid any diminution in the number of
shares the Company may register for sale by giving first priority for the shares
to be registered for issuance and sale by the Company and the underwriter, and
by giving second priority for the shares to be registered for sale by any holder
of Registrable Securities pursuant to the terms of this Agreement.


 
16

--------------------------------------------------------------------------------

 
2.2.3 In connection with any registration under Section 2 involving a selling
shareholder registration statement or any other registration statement not
involving an underwritten offering of the Company’s securities, the Company
reserves the right to include only that number of Registrable Securities, if
any, as it shall determine in its sole discretion, may be sold without
jeopardizing the success of the offering or having an adverse effect on the
offering. If the number of Registrable Securities to be included in the offering
in accordance with the foregoing is less than the total number of shares which
Holder has requested to be included, then Holder and each participant other than
the Company in such offering shall participate in the offering pro rata based
upon their total ownership of Registrable Securities. Any such limitation shall
be imposed in such manner so as to avoid any diminution in the number of shares
the Company may register for sale by giving first priority for the shares to be
registered for issuance and sale by the Company, and by giving second priority
for the shares to be registered for sale by any holder of Registrable Securities
pursuant to the terms of this Agreement.
 
2.2.4  Withdrawal. Any holder of Registrable Securities may elect to withdraw
such holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to the Company of such request to withdraw
prior to the effectiveness of the Registration Statement. The Company may also
elect to withdraw a registration statement at any time prior to the
effectiveness of the Registration Statement. Notwithstanding any such
withdrawal, the Company shall pay all expenses incurred by the holders of
Registrable Securities in connection with such Piggy-Back Registration as
provided in Section 4.
 
3. REGISTRATION PROCEDURES. 
 
3.1 When the Company proposes to effect the registration of any of the
Registrable Securities under the Securities Act, the Company shall:
 
3.1.1 furnish to the Holder such number of copies of the Registration Statement
and the Prospectus included therein (including each preliminary Prospectus) as
the Holder reasonably may request to facilitate the public sale or disposition
of the Registrable Securities covered by the Registration Statement;
 
3.1.2 use its commercially reasonable efforts to register or qualify the
Holder’s Registrable Securities covered by the Registration Statement under the
securities or “blue sky” laws of such jurisdictions within the United States as
the Holder may reasonably request, provided, however, that the Company shall not
for any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction; and
 
 
17

--------------------------------------------------------------------------------

 
3.1.3 list the Registrable Securities covered by the Registration Statement with
any Trading Market on which the Common Stock of the Company is then listed.
 
4. REGISTRATION EXPENSES. All expenses relating to the Company’s compliance with
Sections 2 and 3 hereof, including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the NASD, transfer taxes, fees of
transfer agents and registrars are called “Registration Expenses”. All selling
commissions applicable to the sale of Registrable Securities, including any fees
and disbursements of any counsel to the Holders, are called “Selling Expenses”
and shall be the responsibility of the Holder. The Company shall only be
responsible for all Registration Expenses.
 
5. INDEMNIFICATION.
 
5.1 In the event of a registration of the Registrable Securities, the Holder
(subject to the provisions of Section 5.2) will indemnify and hold harmless the
Company, and its officers, directors and each other person, if any, who controls
the Company within the meaning of the Securities Act, against all losses,
claims, damages or liabilities, joint or several, to which the Company or such
persons may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon: (i) any untrue statement or
alleged untrue statement of any material fact which was furnished in writing by
the Holder to the Company expressly for use in (and such information is
contained in) the Registration Statement under which such Registrable Securities
were registered under the Securities Act pursuant to the Warrant, any
preliminary Prospectus or final Prospectus contained therein, or any amendment
or supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse the
Company and each such person for any reasonable legal or other expenses incurred
by them in connection with investigating or defending any such loss, claim,
damage, liability or action, provided, however, that such Holder will be liable
in any such case if and only to the extent that any such loss, claim, damage or
liability arises out of or is based upon said Holder’s untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished in writing to the Company by or on behalf of said
Holder specifically for use in any such document, or (ii) in connection with a
Holder’s sale of Registrable Securities, including without limitation alleged
violations of Regulation M. Notwithstanding the provisions of this paragraph, no
Holder shall be required to indemnify any person or entity in excess of the
amount of the aggregate net proceeds received by said Holder in respect of
Registrable Securities in connection with any such registration under the
Securities Act.
 
 
18

--------------------------------------------------------------------------------

 
5.2 Promptly after receipt by a party entitled to claim indemnification
hereunder (an “Indemnified Party”) of notice of the commencement of any action,
such Indemnified Party shall, if a claim for indemnification in respect thereof
is to be made against a party hereto obligated to indemnify such Indemnified
Party (an “Indemnifying Party”), notify the Indemnifying Party in writing
thereof, but the omission so to notify the Indemnifying Party shall not relieve
it from any liability which it may have to such Indemnified Party other than
under this Section 5.2 and shall only relieve it from any liability which it may
have to such Indemnified Party under this Section 5.2 if and to the extent the
Indemnifying Party is prejudiced by such omission. In case any such action shall
be brought against any Indemnified Party and it shall notify the Indemnifying
Party of the commencement thereof, the Indemnifying Party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such Indemnified Party,
and, after notice from the Indemnifying Party to such Indemnified Party of its
election so to assume and undertake the defense thereof, the Indemnifying Party
shall not be liable to such Indemnified Party under this Section 5.2 for any
legal expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof; if the Indemnified Party retains its own counsel, then
the Indemnified Party shall pay all fees, costs and expenses of such counsel,
provided, however, that, if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and if counsel shall have
reasonably concluded that there may be reasonable defenses available to the
Indemnified Party which are different from or additional to those available to
the Indemnifying Party or if the interests of the Indemnified Party reasonably
may be deemed to conflict with the interests of the Indemnifying Party in either
case which would prohibit such counsel from representing both parties under
applicable conflicts of interest rules of professional ethics, the Indemnified
Party shall have the right to select one separate counsel and to assume such
legal defenses and otherwise to participate in the defense of such action, with
the reasonable expenses and fees of such separate counsel and other expenses
related to such participation to be reimbursed by the Indemnifying Party as
incurred. Neither party shall settle any proceeding for which indemnification is
sought without the written consent of the other party, which shall not be
unreasonably withheld.
 
5.3  Notwithstanding any provision herein to the contrary, each Holder shall be
treated individually and separately from all other Holders under this Section 5,
and will not become the subject of any obligation under this Section 5 as a
result of any action, failure to act, statement, omission, or otherwise of any
other Holder hereunder.


 
19

--------------------------------------------------------------------------------

 